Order entered December 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01485-CV

 DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH AND UHL, LLP,
                               Appellants

                                              V.

                                 KUNAL KAPAI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04027-D

                                          ORDER
       Before the Court is appellants’ December 21, 2018 first unopposed motion for extension

of time to file brief. Because this is an accelerated appeal, we GRANT the motion to the extent

we ORDER the brief be filed no later than January 29, 2019. We caution that further extension

requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE